

117 HR 1373 IH: Urban Indian Health Parity Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1373IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Ruiz (for himself, Mr. Young, Mr. Smith of Washington, Mr. Khanna, Mr. Stanton, Ms. Moore of Wisconsin, Mr. Gallego, Mr. Cole, Mr. Grijalva, Mr. Blumenauer, Ms. Bonamici, Mr. Cárdenas, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to require a Federal medical assistance percentage of 100 percent for urban Indian organizations, and for other purposes.1.Short titleThis Act may be cited as the Urban Indian Health Parity Act. 2.Full Federal medical assistance percentage for urban Indian organizationsSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting after by an Indian tribe or tribal organization (as defined in section 4 of the Indian Health Care Improvement Act) the following: , or through an urban Indian organization (as defined in section 4 of such Act) pursuant to a grant or contract with the Indian Health Service under title V of the Indian Health Care Improvement Act.